Citation Nr: 1442445	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-12 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for major depression, to include whether reduction of the Veteran's rating from 100 percent to 70 percent, effective March 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to January 1985, from October 1996 to May 1997 and from March 1999 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the 100 percent disability rating in effect for service-connected major depression to 70 percent disabling, effective March 1, 2008.

As an initial matter, the Board finds that in January 2008 the Veteran filed an adequate notice of disagreement with the reduction and provided additional evidence to support her contention that a reduction in rating was not warranted.  Thereafter, in a March 2008 rating decision, the RO continued a 70 percent rating.  The Veteran was not provided a statement of the case in connection with the December 2007 rating decision.  Arguably, however, the March 2008 rating decision was a reconsideration and further explanation of why the RO found a 70 percent rating appropriate and provided a statement of the case in February 2009.  The Board finds that the issue of the propriety of the reduction in the Veteran's disability rating is properly before the Board because the Veteran's notice of disagreement was timely and the RO has already provided a statement of the case regarding the assignment of a 70 percent disability rating.  Given the favorable outcome reached in this decision, the Board finds such determination to be the most beneficial to the Veteran.

In June 2013, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the proceeding is associated with the claims file.

FINDINGS OF FACT

1.  In August 2007, the RO notified the Veteran of a proposal to reduce the disability rating for major depression from 100 percent to 70 percent.

2.  A December 2007 rating decision reduced the rating for major depression from 100 percent to 70 percent, effective from March 1, 2008.

3.  The Veteran filed a notice of disagreement in January 2008; the RO reconsidered the rating reduction in a March 2008 rating decision.

4.  At the time of the reduction, the 100 percent rating for major depression had been in effect since November 18, 2004, a period of less than five years.

5.  The record demonstrates that at the time the RO reduced the 100 percent evaluation assigned for the Veteran's major depression there had been no sustained material improvement in the symptoms attributable to that disability.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent disability rating have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).   However, because the Board is granting a restoration of a total disability rating which represents a full grant of the benefit sought on appeal, no further discussion of the VCAA duties is necessary and there is no prejudice to the Veteran in proceeding to the merits of the claim.

II.  Regulations Governing the Propriety of Rating Reductions and the Rating Criteria for Psychiatric Disorders

As explained, the Board has taken jurisdiction over the issue of whether the RO's reduction of the Veteran's disability rating from 100 percent to 70 percent was proper.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

The Board observes that the RO complied with the procedures set forth in 38 C.F.R. § 3.105(e) and issued a rating proposing the reduction in August 2007.  On September 6, 2007, the RO notified the Veteran of the proposed rating reduction, as well as her rights in challenging it.  The reduction was then assigned in a December 5, 2007 rating decision, effective from March 1, 2008.  Thus, VA satisfied the procedural requirements imposed on the reduction of disability ratings.  The Board must still consider whether the reduction was factually appropriate based upon the evidence of record.
In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2013).  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  

In this case, the 100 percent disability rating became effective November 18, 2004, less than five years before the reduction took effect on March 1, 2008.  Thus, the provisions of 38 C.F.R. § 3.344(a) and (b), pertaining to stabilization of disability ratings, do not apply; and reexamination disclosing improvement would warrant a rating reduction.  38 C.F.R. § 3.344 (c).

Some general VA regulations apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In the present case, the Board finds that the reduction of the Veteran's disability rating for her service-connected major depression was not appropriate.  There is no showing, based on a thorough review of the lay and medical evidence of record that improvement in the overall disability actually occurred or that the Veteran's ability to function under the ordinary conditions of life improved.  In addition, any slight improvement that may have been shown at the time the reduction was made is no longer shown by subsequent medical evidence.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992) (explaining that post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved).

Major depression is evaluated under Diagnostic Code 9411.  A 70 percent rating is warranted for major depression if there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130 , Diagnostic Codes 9411.

In assessing the evidence of record, it is important to note the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267, citing the DSM-IV.  Relevant to this appeal is that a score of 41 to 50 is indicated where there are serious symptoms or any serious impairment in social or occupational functioning. Id.


III.  Analysis

In a May 2006 rating decision, the RO increased the Veteran's disability rating for major depression from 50 percent to 100 percent disabling, effective November 18, 2004, the first day the evidence of record showed the Veteran was unable to report to full time gainful employment.  The RO indicated that since there was a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination.

In a November 2004 treatment record, the Veteran indicated she had been depressed since 1983 when she was raped in the military.  She indicated flashbacks, nightmares, hypervigilance and irritability.  She also noted a history of suicidal thoughts.  The examiner assigned a GAF score of 50.

In a January 2005 VA treatment record, it was indicated that her mood was depressed and anxious.  Her energy was low and her concentration and appetite were noted to be poor.  She indicated having nightmares three to four times per week and daily flashbacks and intrusive thoughts of rape.

A February 2005 treatment record indicated continuing nightmares, hypervigilance and irritability. The Veteran was tearful. Obsessive compulsive traits were noted. The Veteran was unemployed at that time and suffered from chronic depression.  She indicated vague, fleeting thoughts of dying.  A GAF score of 50 was assigned. 

A March 2005 treatment record indicated the Veteran was often tearful and that she had episodes of intense anxiety lasting for 10 minutes at a time several times a day.  She indicated nightmares and flashbacks and intrusive thoughts three times weekly.  

In a July 2005 treatment record, the Veteran was noted to be tearful and significantly depressed.  She complained of not sleeping, having poor memory and concentration, feeling isolated, having little energy, having intrusive thoughts of being a failure and that she could not hold a job. She indicated having some suicidal thoughts and not caring about anything.  The possibility of voluntary hospitalization was considered, but the Veteran declined due to having a 14 year old son at home.  The examiner diagnosed major depressive disorder, posttraumatic stress disorder and borderline personality disorder.

At an October 2005 VA examination, the Veteran indicated being jumpy and edgy and gave a history of one unsuccessful suicide attempt by overdose, although she denied current suicidal thoughts.  It was indicated her appetite was variable and that she had lost 10 to 12 pounds.  She indicated trouble staying asleep and that her energy was decreased.  She indicated increased crying and anhedonia.  The Veteran had been working as an OB/GYN nursing assistant for the past year.  She indicated missing a day of work for mental health reasons perhaps once every two weeks.  She indicated that her performance evaluations were negatively affected by a fall out with two doctors and she was required to go to counseling.  A GAF score of 50 was assigned.

Later in October 2005, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) based on her difficulties keeping a job due to depressive symptoms.

In March 2006, the Veteran underwent another VA examination.  The examiner indicated the Veteran had difficulty at work and in her social life, "all because of the depression."  It was noted she had difficulty trusting people and that she was fired from her job as a medical assistant because she was so angry and hostile toward people and would miss several days a month because of her depressive symptoms.  Sleep was noted to be poor.  She had low energy and motivation.  She was losing weight due to a poor appetite.  She had some suicidal ideation "to get rid of the pain."  She noted trouble concentrating and difficulty maintaining and establishing relationships.  She was noted to be tearful, anxious, sad and depressed.  The examiner concluded the Veteran was currently unemployable and that her depression had affected her ability to function at work and socially.  A GAF score of 40 was assigned and the examiner opined that the Veteran was "quite incapacitated."

In a May 2006 statement of the case, the RO explained it had assigned a 100 percent disability rating because the evidence indicated the Veteran was unemployable due to her psychiatric disability and that such a rating was the most favorable to her and rendered her TDIU claim moot.

In June 2007, the Veteran was scheduled for a routine future examination to reassess the severity of her service-connected major depression.  At a July 2007 VA examination, the Veteran was noted to have a depressed mood.  She related crying spells daily; anhedonia, fatigue, chronic low motivation, difficulty sleeping, chronic isolation and irritability most days.  The Veteran was noted to be tearful throughout the meeting and her attention span was reported to be short.  She related nightmares and that she averaged only 3 to 4 hours of a sleep a night.  It was noted she had been employed as a nursing assistant at a VA treatment center for three months, had lost four days and sent home sick twice.  It was indicated her impulse control was poor and that she snapped at people at work and had been written up three times in the past three months.  Her recent memory was noted to be mildly impaired.   She related decreased concentration, inappropriate behavior and poor social interaction as elements affecting her employability.

In August 2007, based on the examination and the indication that the Veteran had been working fulltime, the RO proposed to reduce the Veteran's disability rating from 100 percent to 70 percent.  The Veteran disagreed with this proposal in a January 2008 statement.  She indicated she sought work at VA because she thought it would be a helpful environment and that she needed to support her son and herself.  She indicated it was her second position in less than six months because he was asked to transfer before further disciplinary action was taken.  She indicated she was unable to get along with other people and missed a lot of work.  She stated her mind was always racing and she was never at ease and she often had thoughts of hurting herself or others.  She indicated considering leaving her employment because she was "unable to adapt in most situations."

In September 2007, the Veteran submitted a statement from her employer who indicated the Veteran was a new employee "experiencing some difficulty in adjusting to the pressure of working with patients and co-workers."  It was indicated she was moved so that should could work alone and to prevent conflict with others.  It was noted the Veteran sometimes seemed to be visibly irritable or upset for no apparent reason and showed no interest in participating in group activities.  It was indicated the employer was attempting to make accommodations for her difficulties.

In October 2007, the Veteran submitted the statement of a friend who had known her 30 years.  The friend indicated she was heavily medicated, had attempted suicide and was often moody.  Her friend noted she missed work and refused to leave her home thus making it hard to keep a job.

In a January 2008 statement, the Veteran indicated desperate and ranging thoughts and that she had gotten in trouble at work for lashing out at people.  She stated hospital police had been called on numerous occasions, "because situations had gotten out of hand."  She indicated her fear she would not have a job for long.

A January 2008 statement from a licensed social worker related symptoms similar to those reported in treatment records beginning in 2004, to include intrusive thoughts, flashbacks, nightmares, hypervigilance, anger reactions, difficulty concentrating, restricted range of effect, diminished interest in activities, feelings of estrangement from others and difficulty staying asleep.  It was noted the Veteran "had difficulty regulating her feelings appropriately, resulting  in either isolation or angry confrontations with others."

In April 2008, the Veteran's employer submitted another statement indicating that the Veteran "continued to have problems adjusting and working in a group setting."  It was indicated the Veteran had counseling appointments two times a week and that there did not appear to be any improvement.  The Veteran had again been moved to another assignment because of conflicts with both patients and co-workers.  It was noted the Veteran frequently called out sick and was ordered to admit herself in the hospital for suicidal tendencies.  It was indicated the following week she would be reassigned once more.  The VA assistant chief indicated a willingness to work with the Veteran; however, he noted the options were "getting limited."

In a May 2008 statement in support of claim, the Veteran argued against the reduction in her disability rating, stating:

The basis of the decision to reduce my rating is that my condition has improved.  This is simply not true.  My condition has not improved and it is a daily struggle to maintain any semblance of normalcy.  Coworkers and strangers alike think I'm CRAZY because of my inappropriate behavior in most if not all situations.  I feel it hard to believe someone would think my condition has improved just because I haven't committed Homicide or Suicide!! Which is something that comes to mind daily, I just don't want to talk about it.  So nothing is said and nothing is mentioned in my doctors notes.  Well, recently I finally mentioned my feelings to my doctor and was admitted to the VA hospital. I am also barely hanging on to my job.

Treatment records dated between 2007 and 2011 include numerous psychological counseling reports.  These noted continuing symptoms of irritability, impulsivity, verbal aggression, insomnia, decreased energy, decreased concentration, anhedonia and social isolation.  The Veteran was noted to be tearful at nearly all counseling sessions.  GAF scores between 50 and 60 were assigned.

A treatment record in March 2012 indicated the Veteran was having increased difficulties in her work environment which escalated into verbal altercations and she was subjected to disciplinary meetings.  She related being extremely overwhelmed. The examiner wrote a note for the Veteran excusing her from all employment related responsibilities for up to and including 6 weeks duration.  In May 2012, the Veteran's doctor again indicated the need for at least 4 weeks absence from work through the Family Medical Leave Act.

In June 2013, a 5-Day Suspension was proposed by the Acting Chief of the VA Prosthetics Treatment Center.  The Veteran was charged with "disrespectful conduct" and "distrupting the workplace."

At a June 2013 hearing before the Board, the Veteran indicated she received treatment for depression weekly or twice a week at the VA hospital where she was working.  She indicated she had sought treatment that frequently for seven years.  She indicated that without medication it was hard for her to get out of the house in the morning and she missed a lot of days at work.  She indicated being confused at times and that she lost track of the days or time passing.   The Veteran testified to having had suicidal thoughts and that she had called the VA crisis hotline 40 or 50 times each year for the past seven years.  She indicated she did not always call when she felt suicidal and would just close herself in her house; she indicated she has attempted suicide four times. 

In terms of her occupation, she indicated missing over two and a half months of work in her position as a purchasing agent at VA due to her symptoms.  She indicated being scared and not wanting to leave her home.  She related seeing a doctor because she had to "justify" what she was doing in order to keep her job.  She only left her house to go to the doctor and sought leave under the Family Medical Leave Act.  She testified to missing 10 days of work a month  due to losing track of time, sleeping too long or forgetting what day it was.  She noted that her boss at VA had moved her 10 to 15 times within the department due to difficulties with co-workers.  She indicated being aggressive, impulsive and paranoid. She testified to experiencing mood swings and memory problems, to include forgetting appointment times and her doctor's name.  She indicated issues with obsessive compulsive disorder and that sometimes she would stay up until 4 or 5 in the morning cleaning.  

In March 2014, the Veteran's treating psychiatrist submitted a statement indicating the Veteran suffered from posttraumatic stress disorder and Bipolar Disorder.  Her symptoms were noted to be difficulty in social situations, nightmares, flashbacks, avoidance of people and places, heightened anxiety, mood instability, depressed mood, difficulty sleeping, feelings of helplessness and hopelessness, low energy and motivation, difficulty concentrating, and thoughts of death.  It was indicated the Veteran "had much difficulty functioning in the work and social atmosphere."  It was indicated work had led to exacerbations in her symptoms leading to her filing for leave from work and disability retirement.  Her primary care physician also submitted a statement opining that the Veteran was totally and permanently disabled and unable to work.

In June 2014, the Veteran moved to advance her case on the docket due to being homeless.  She indicated her last day of work was January 31, 2014 and that she was living in her car with her service dog and continues to frequently contact the Veterans Crisis hotline.  The motion for advancement on the docket was subsequently granted.

Following review of all evidence pertaining to the history of the Veteran's service-connected major depression, the Board has found nothing which would lead to the conclusion that sustained improvement in the Veteran's disability has been demonstrated at any time since the 100 percent disability rating was assigned in November 2004.  Despite the Veteran's employment with VA, the Veteran has shown continuing difficulty in the workplace due to psychiatric symptoms.  Arguably, VA is a protected work environment for the Veteran and it is clear that VA attempted to accommodate her as best as they could over the years by moving her from assignment to assignment in an attempt to allow her to keep her job despite on-going problems and conflicts with co-workers and other Veterans, to include verbal altercations, and continually missing days of work due to her psychiatric symptoms.  Between 2004 and 2014, the Veteran has exhibited similar symptoms.  On account of this and because the benefit of the doubt must be resolved in favor of the Veteran, the Board concludes that restoration of the 100 percent disability rating is warranted.

By way of this decision, the Veteran has been awarded a 100 percent schedular rating and thus, any potentially pending issue of entitlement to a total disability rating for individual unemployability (TDIU) is moot. In this case, to award a separate TDIU rating in addition to the 100 percent rating now assigned for major depression would result in a duplicate counting of disabilities.  Hence, the restoration of the 100 percent evaluation, effective for the entire appeal period, renders any TDIU claim moot and it will not be discussed further.



ORDER

The reduction of a the disability rating for the Veteran's major depression was not factually proper; a restoration of a 100 percent disability rating is granted, effective from March 1, 2008.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


